Sawyer, J., concurring specially.
I concur in the judgment on the last ground discussed in the opinion of Mr. Justice Shatter, but I am compelled to dissent from the views expressed under the second point discussed. The construction adopted would, upon the same principles, render a conveyance of a mining claim under seal void, as well as a parol sale accompanied by a transfer of the possession to the vendee. I can gather from the language of the Act no intention on the part of the Legislature to abrogate any mode of conveyance before established. It seems to me that the only object of this particular provision was to remove a doubt before entertained by many as to whether a written conveyance of a mining claim required a seal to render it valid. I cannot think it was contemplated that a conveyance of a mining claim should be restricted to the form of conveyance permitted by the Act.
Mr. Justice Sanderson expressed no opinion.